DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 9 and claim 31, line 8, the limitation fails to define how the cover member is positioned relative to the base member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-23, 27-28, 30-34, 37-38 and 40 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bauer, DE 2341658 A1.  
Regarding claims 21 and 31, Bauer discloses a reel based closure device having a housing, a spool for gathering a tension member, a knob with a base member and a cover member as shown in the annotated drawing.


    PNG
    media_image1.png
    833
    656
    media_image1.png
    Greyscale


Regarding claims 22 and 32, as shown in the upper right of the annotated drawing, the base member has a cylindrical outer surface received and mated to an inner cylindrical surface of the cover member.  So that, the base member is coaxially aligned with the cover member and is inserted within the interior region of the cover member.
	Regarding claims 23 and 33-34, Bauer discloses a pawl component (18) positioned above the spool.  The pawl is operatively coupled to the spool via teeth (17) on the base member to allow the spool to rotate in a first direction while preventing rotation of the spool in a second direction.
	Regarding claims 27-28, 30, 37-38, and 40, Bauer discloses that the knob and the spool can be depressed against the spring (21) to disengage the teeth (17) from the pawl component (18) to allow the spool and base member to rotate in a second direction.
Claims 21, 24, 25, 31, and 34-35 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Miotto, EP0651954 A1.  Miotto discloses a housing (30) with an interior region, a spool (6) positioned within the interior region for gathering a tension member (45) there around, a knob (17) having a base member (17) and a cover member (38).  The base member is located above the spool to allow the spool to rotate in a first direction while preventing rotation of the spool in a second direction, i.e. the pawls (21) allow rotation in a clockwise direction and engage teeth (27) when rotated in a counterclockwise direction to prevent rotation in the counterclockwise direction.  The cover member (38) is positioned axially above the base member (17) and coupled therewith, i.e., via hexagonal opening (39) and hexagonal shaft (22).  The rotation of the cover member in the first direction (clockwise direction) relative to the housing causes the base member (17) and the spool (6) to rotate in the first direction to gather the tension member around the spool.
Regarding claims 24 and 34, the base member (17) and pawl component (21) are simultaneously rotatable in the first direction in response to rotation of the cover member (38) in the first direction.
Regarding claims 25 and 35, the pawl(s) (21) are integrally formed with the base member (17).

    PNG
    media_image2.png
    741
    441
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 26, 29, 36 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677